Citation Nr: 0209824	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had recognized military service from June 1945 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  

The record indicates that the claims file was previously 
rebuilt.  

In November 2000 the Board declined to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death.  In February 2002 a Joint Motion for Remand and to 
Stay Proceedings was requested with respect to the Board's 
November 2000 decision in light of the recent enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In February 2002, the 
United States Court of Appeals for Veterans Claims (CAVC) 
granted this motion and vacated the November 2000 Board 
decision.  

The RO had adjudicated the issue of entitlement to benefits 
under 38 U.S.C.A. § 1318, although the veteran was not rated 
totally disabled for the statutory period, and in spite of 
the fact that the appellant never claimed such entitlement, 
and never offered any arguments in support of entitlement to 
such benefits during the pendency of this appeal.  
Regardless, the Board has imposed a temporary stay on the 
adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit (CAFC) in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  




In that decision the CAFC directed the Department to conduct 
expedited rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  

The temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In September 1955 the RO denied the claim of service 
connection for the cause of death.  This decision was not 
appealed, and it became final.  

3.  In July 1957 the RO declined to reopen the claim of 
service connection for the cause of the veteran's death.  
This decision also became final.  

4.  Additional evidence submitted since the July 1957 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final July 1957 determination 
wherein the RO denied the reopening of the claim of 
entitlement to service connection for the cause of death is 
not new and material, and the appellant's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the July 1957 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for the cause of the 
veteran's death is reported in pertinent part below.  

The veteran's enlistment examination documented the lungs as 
being "Ok."

A service extract received by the RO in December 1952 
documented treatment of malaria in July 1945, but did not 
document the incurrence of any other diseases, including 
tuberculosis.  

A separation extract documented that the veteran incurred no 
wounds or sicknesses while in service.  

The veteran's death certificate reveals that he passed away 
in August 1952 due to tuberculosis of the lungs.  

In September 1952 Dr. ASM certified that he knew the veteran 
and had treated him for malaria and pulmonary tuberculosis 
from August 1945 to February 1946.  He opined that these 
diseases were incurred during his service with the guerillas, 
and that tuberculosis caused his death.  

In September 1952 Dr. SCB reported that a fluoroscopy taken 
in March 1952 revealed bilateral, chronic, active, and far 
advanced pulmonary tuberculosis.  

In August 1954 a field interview with Dr. ASM was conducted.  
Dr. ASM stated that he first treated the veteran in 1942 for 
malaria, which he concluded was incurred in service.  He 
stated that he later diagnosed the veteran with pulmonary 
tuberculosis as well, and attributed it to his weakened 
condition due to malaria.  

In March 1955 field interviews were conducted with the 
appellant, BRA, MCE, AG, CSJ, and CV.  

The appellant stated that she first noticed that the veteran 
was suffering with malaria in the early part of 1945.  She 
reported that he was seen by Dr. G. in 1948 who found him to 
be suffering from tuberculosis of the bones.  

BRA reported that he had served with the same organization as 
the veteran.  He stated that the veteran began to appear very 
pale and thin in the early part of 1947, and that he also had 
an infected left knee.  

MCE reported that she was the next door neighbor of the 
veteran's wife and that she had known the two since 1947.  
She reported that at that time the veteran was already sick 
with tuberculosis, and was very thin and pale.  She further 
noted that he suffered from tuberculosis continuously until 
the date of his death.  She opined that he contracted this 
disease while he was in the service.  


AG indicated that he was the veteran's father-in-law.  He 
indicated that the veteran was bedridden for much of the time 
he knew him, and that he had a bad knee and malaria.  He 
noted that the veteran was diagnosed with tuberculosis in 
1948.  

CSJ stated that she had known the veteran and his wife, and 
that she had noticed that he was pale and thin in 1948, that 
he was bedridden for approximately one year prior to his 
death in 1952, and that he was suffering from tuberculosis 
all the time prior to his death.  

CV reported that he knew the veteran through the military.  
He reported noticing his knee problem as well as his 
deteriorating physical condition on discharge.  He also noted 
that he was suffering from tuberculosis.  

In March 1955 Philippine General Hospital (PGH) certified 
that the veteran had been treated in March 1952 and April 
1952 for "Osteogenic sarcoma (?), with inguinal metastases: 
Koch's arthritis (?)."  X-rays of the right knee were taken.  
No findings pertaining to pulmonary tuberculosis were 
documented.  

A March 1954 report from the Philippine Tuberculosis Society 
noted that x-rays taken in March 1952 showed extensive 
infiltrations in the right hemithorax and confluent 
infiltrations in the upper half of the left hemithorax.  

In July 1955 the field examiner interviewed Dr. AR and Dr. 
ASM.  Dr. AR stated that she had treated the veteran for far-
advanced tuberculosis from 1950 until his death in 1952.  She 
opined that he had been suffering from tuberculosis three or 
four years prior to her treatment of him.  She further stated 
that all information she had provided was from memory.  

Dr. ASM reasserted that he had treated the veteran for 
malaria in 1942, and for left knee inflammation.  He opined 
that his weakened physical condition lowered his resistance, 
and lead to his contraction of tuberculosis.  He noted that 
he diagnosed tuberculosis in 1946.  He noted that the disease 
was minimal at this point, but later became far advanced.  He 
acknowledged that he did not have a written record, and that 
the information he had provided was based on his memory.  

Further development was performed, and later in July 1955, 
more field interviews were conducted.  They were conducted 
with the appellant, EL, and IM.  The appellant opined that 
the veteran was suffering for tuberculosis as early as 1946, 
and that he was bedridden from about 1950.  She opined that 
the military's documentation of malaria only may have 
indicated that they did not perform a thorough examination of 
the veteran when he was processed.  

EL reported knowing the veteran since 1945, and that he first 
noticed that he was sick in 1948.  IM reported knowing the 
veteran since 1945, and stated that he first noticed that he 
was sick in 1945, but that he was first sick with 
tuberculosis in 1948.  

In July 1955 the field examiner reported that a search of the 
offices at PGH had been conducted for the purpose of locating 
medical records pertaining to the veteran's sickness.  The 
field examiner documented the same March 1955 medical record, 
already of record, in which questionable osteosarcoma was 
diagnosed.  

In September 1955 the RO denied service connection for the 
cause of the veteran's death.  This decision was not appealed 
and it became final.  

In June 1957 the RO received a statement from the appellant 
requesting that her claim for service connection for the 
cause of the veteran's death be reopened.  

Submitted with this application were two affidavits.  The 
first was a statement from Dr. JAF.  Dr. JAF certified that 
he had served with the veteran and that he had been treated 
for pulmonary tuberculosis while he was in the military.  He 
stated that records of such treatment could not be obtained 
due to the conditions at the time.  

The second affidavit is from AEB, who certified that he had 
served with the veteran, that he contracted tuberculosis 
while serving with guerilla forces, and that his sickness 
became worse following his discharge.  

In July 1957 the RO declined to reopen the appellant's claim 
of entitlement to service connection of the cause of the 
veteran's death.  This decision was not appealed and became 
final.  

In February 1987 the RO received a copy of the field 
interview with Dr. ASM.  

In November 1997 the RO received the appellant's current 
claim to reopen the claim of service connection for the cause 
of the veteran's death.  

In July 1998 a local hearing was conducted.  The appellant 
was asked whether she had any evidence to submit in support 
of her claim.  Transcript, p. 1.  She stated that she had no 
evidence to submit since the doctors who had treated the 
veteran were already dead.  Tr., p. 1.  She recalled that he 
was treated by Dr. B., the company physician, in 1946, and 
was hospitalized in 1949 at PGH for one day as well as at San 
Lazaro.  The appellant was provided with a VA Form 21-4142 to 
provide the names of physicians who had treated the veteran.  
Tr., p. 2.  

In August 1998 the RO received the VA Form 21-4142.  It 
listed four physicians: Dr. AR, Dr. ASM, Dr. D, and Dr. L of 
San Lazaro Hospital.  

In August 1998 the RO sent requests for records to all of the 
above-named physicians, including Dr. L at San Lazaro 
Hospital.  The RO also sent a notice to the appellant 
notifying her of this, and advising her to send evidence in 
support of her claim.  

To date, no evidence has been received pursuant to the above-
mentioned requests and notices.  

In her substantive appeal the appellant contended that 
service connection for the cause of death should be granted 
because the cause of death, tuberculosis, had manifested 
itself within three years from the veteran's discharge from 
service, as he was hospitalized for the condition in 1949 at 
the Philippine General Hospital and San Lazaro Hospital.  

Criteria

New and Material Evidence

The Board initially notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and material 
evidence has changed as a result.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the appellant's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.



When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2002)).  

With respect to claims to reopen, the new duty to assist law 
shall not be construed to require the reopening of a claim 
that has been disallowed except when new and material 
evidence is presented pursuant to 38 U.S.C.A. § 5108.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(f)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants trying to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  


Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the duty to notify has been satisfied as 
the appellant has been provided with notice of what is 
required to substantiate her claim.  In particular, the RO 
has provided the appellant with notice of the laws pertaining 
to claims to reopen and service connection for the cause of 
the veteran's death in the various determinations issued 
during the pendency of this appeal.  Furthermore, an April 
1998 notice specifically advised the appellant that she 
needed to submit new and material evidence in order to reopen 
her claim, and described the type of evidence that could 
potentially be used to reopen her claim.  She therefore was 
placed on notice of the information and evidence needed to 
substantiate her claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2002).  

In addition, VA has sufficiently indicated to the appellant 
which portion of the evidence was to be submitted by her and 
which was to be provided by VA in accordance with section 
5103A.  Specifically, during the July 1998 hearing, the 
appellant was asked to submit a VA Form 21-4142 identifying 
and authorizing the release of records she was referring to.  
In August 1998 the RO notified the appellant that they had 
requested the records she had identified in the VA Form 21-
4142 and that she could send the evidence herself if she 
wanted to expedite her claim.  

These notices indicated to the appellant that VA would obtain 
records for her which she adequately identified and 
authorized for release.  It also advised her that she had the 
option of submitting such records herself.  

Therefore, such notices satisfy the requirement that VA 
advise the appellant as to which evidence, if any, she is to 
submit, and which VA will obtain.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); see Quartuccio v. Principi, 01-997 
(U.S. Vet. App. June 19, 2002).  

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by her as well as authorized by 
her to be obtained.  

Specifically, service medical records have been obtained.  As 
noted above, the appellant testified during the July 1998 
hearing that the veteran was, in pertinent part, hospitalized 
in 1949 at PGH for one day as well as at San Lazaro.  The 
appellant was provided with a VA Form 21-4142 to provide the 
names of physicians who had treated the veteran.  Tr., p. 2.  

In August 1998 the RO received the VA Form 21-4142.  It 
listed four physicians: Dr. AR, Dr. ASM, Dr. D, and Dr. L of 
San Lazaro Hospital.  

The RO sent notices to all of the physicians listed in the VA 
Form 21-4142 as well as a notice to the appellant.  Neither 
the physicians nor the appellant have replied to the RO's 
correspondence.  

The RO did not send follow-up requests to these physicians as 
is apparently required by the regulations.  See 66 Fed. Reg. 
45,630 (to be codified at 38 C.F.R. § 3.159(c)(1)).  


However, the Board finds that the requirement of at least one 
follow-up request is not applicable in this case because 
there is no reasonable possibility that such records could be 
obtained.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).  

That is, the appellant reported during the July 1998 hearing 
that the doctors who treated the veteran are dead.  Tr. p. 1.  
With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  

In addition, in accordance with 38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2002), the RO notified the appellant in the 
January 1999 rating decision and April 1999 SOC that no 
response had been received from its request for the above-
mentioned records.  In doing so, the RO identified the 
records that had been requested, what attempts were made to 
retrieve them (noted as being VA letters dated in August 
1998), and, through the issuance of the decision, described 
the further action that was taken on the claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the appellant.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
CAVC held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration in the first instance of her 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.  Moreover, the appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
appellant's claim.  See Bernard, supra.

Therefore, no useful purpose would be served in developing 
this matter simply for initial consideration of the VCAA by 
the RO.  Such development would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). ).  





In fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  


New and Material Evidence

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and not merely cumulative of evidence previously of 
record.





As was stated above, the RO declined to reopen the claim of 
service connection for the cause of the veteran's death in 
July 1957, and this decision was not appealed and became 
final.  

Therefore, the Board shall consider whether new and material 
evidence has been submitted since the July 1957 final rating 
determination.  

Evidence has been submitted which was not in the record at 
the time of the July 1957 determination.  

The evidence presented since the January 1957 decision 
includes statements and hearing testimony from the appellant.

There is also a copy of a field interview with Dr. ASM.  
However, the Board concludes that the copy of field interview 
with Dr. ASM is not new because it was already of record at 
the time of the previous final rating decision, and because 
it is merely cumulative of such testimony provided prior to 
the previous final rating determination.  See Smith, supra.  

The appellant's statements and testimony are found to be new.  
While these statements essentially restate the position that 
she had previously presented (that service connection for the 
cause of death is warranted), she elaborated somewhat, 
arguing that the cause of death is warranted because 
tuberculosis was manifest within the three year presumptive 
period for purposes of service connection.  

Nonetheless, in the instant case, the Board finds that such 
evidence is not sufficient to reopen her claim because it is 
not material.  38 C.F.R. § 3.156(a).  



As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a).  

The appellant's testimony and statements are not material 
because she is not competent to provide an opinion as to when 
the veteran's pulmonary tuberculosis first manifested itself.  

Such statements and contentions are not new and material 
evidence because they are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997) (competent medical evidence is 
required to provide a relationship between a current 
disability and continuous symptomatology); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the CAVC 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the CAVC 
noted "lay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  

For these reasons, the Board concludes that while the 
appellant has submitted new evidence in support of her claim 
to reopen, she has not provided evidence that is material.  
38 C.F.R. § 3.156(a).  

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The appellant, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

